Citation Nr: 0432168	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a scar of the left 
elbow, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that continued the veteran's evaluation for his 
service connected scar of the left elbow at a 10 percent 
evaluation.  A videoconference hearing before the undersigned 
Veterans Law Judge was held in November 2002.  A December 
2003 Board decision remanded this issue for further 
development.  That development having been completed, this 
claim now returns before the Board.

The Board notes that the issue of entitlement to service 
connection for a neuropsychiatric disorder, to include post 
traumatic stress neurosis, which had been certified for 
appellate review, was withdrawn by the veteran at his hearing 
in November 2002, therefore, it is no longer before the Board 
at this time.

The Board further notes that a December 2003 Board decision 
granted the veteran entitlement to service connection for 
tinea versicolor, therefore, the remaining issue in appellate 
status is as listed above.




FINDINGS OF FACT

The veteran's scar of the left elbow is currently slightly 
tender to palpation, with no ulceration, breakdown, 
elevation, depression, inflammation, or discoloration; the 
veteran has no limitation of function due to his service 
connected scar of the left elbow.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's scar of the left elbow have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Codes 7801, 7802, 
7803, 7804, 7805 (2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision dated February 2002, a May 2002 
statement of the case, a supplemental statement of the case 
dated September 2004, and a VCAA letter dated November 2001.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
The Board further notes that the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Factual Background

Historically, the veteran was granted service connection for 
a left elbow disability at a 10 percent evaluation, by a 
rating decision dated July 1971.  This decision was based on 
the report of a VA examination which showed a superficial 1.5 
inch scar of the left elbow which was tender, but which had 
normal range of motion, on the veteran's DD-214, which showed 
that he was awarded the Purple Heart in Vietnam, and on the 
veteran's narrative history.  

The veteran's 10 percent evaluation has been continued since 
that time.  The veteran now contends that his left elbow 
disability has increased in severity.  The relevant evidence 
of record includes the reports of VA examinations, and the 
veteran's testimony.

The veteran received a VA examination for his left elbow scar 
in January 2002.  At that time, the veteran reported that his 
inside left elbow area was tender, and he felt this had 
gotten progressively worse over the last couple of years.  He 
particularly noted discomfort while golfing.

Upon examination, the veteran's left elbow pain was noted to 
be on the inner aspect of the left elbow.  It was also noted 
that the area was slightly tender to palpation.  There was a 
barely visible scar on the inner aspect of the left elbow, 
measuring less than one quarter of an inch.  The scar was 
slightly tender to palpation.  There was no ulceration or 
breakdown.  There was no elevation or depression of the scar.  
There was no inflammation or edema noted.  The color of the 
scar was normal.  There was no disfigurement noted.  There 
was no significant limitation of function due to the scar.  
The veteran indicated that he felt there was probably a loss 
of strength in the left hand at times.  The examiner's 
impression was that the veteran had a residual scar from a 
shrapnel wound to the left elbow area dating back to 1969, 
which was slightly tender to palpation.

The veteran received a further VA examination for his elbow 
in January 2002.  At that time, the veteran noted that, since 
discharge, he has had increasing pain and stiffness in his 
left elbow, with some concomitant weakness of the left arm.  
Examination of the upper extremities revealed no gross joint 
swelling or malalignment.  There was full pronation and 
supination of the left forearm.  The elbow was stable in all 
phases.  There was good power in flexion and extension.  
Tenderness was noted over the medial humeral condylar area.  
A well-healed one inch scar was noted over the tip of the 
olecranon, and was non-tender.  There was no keloid present.  
The examiner noted a history of a left elbow injury, with X-
rays within normal limits.

The report of X-rays of the veteran's left elbow taken in 
January 2002 indicated no evidence of fracture, dislocation, 
or bony pathology.  The joint spaces appeared well 
maintained.  There was no evidence of a joint effusion.  In 
summary, the veteran's left elbow was found to be 
unremarkable.

The veteran, in his hearing testimony dated November 2002, 
indicated that his left elbow disability consisted not only 
of a painful scar, but also now of some limitation of motion.  
The veteran indicated that he did not feel that his most 
recent examination adequately evaluated any limitation of 
motion of the elbow he might have due to his service-
connected disability.

The veteran received a further VA examination in June 2004.  
At that time, the veteran reported that he had constant pain 
in the left elbow for about a year after his injury to his 
elbow in service, after which time the pain became 
intermittent.  The veteran reported that since that time he 
had been having progressively worsening pain in his left 
elbow with decreased mobility by his report over the last 
three years.  He noted no other injuries or trauma to the 
left elbow.  The examiner noted the veteran's previous X-
rays, which were within normal limits.  The veteran reported 
that he had pain in the posterior medial elbow region, which 
was localized and intermittent in quality.  He stated that it 
was like a "toothache", and ranged from 0-4/10 and had 
usually been a 4/10 over the past month.  In cold weather, 
the pain could go to a 7/10 in severity.  He described 
weakness in the left arm, as well as stiffness in the elbow.  
He stated that his arm felt unstable when lifting things.  He 
denied any locking phenomena, but did describe fatigability 
and lack of endurance in the left elbow.  He reported flare-
ups of his left elbow pain about two to three times a month 
which lasted anywhere from one day to one week in duration.  
Precipitating factors included overuse, and alleviating 
factors included resting.  Functionally, a flare-up affected 
his ability to do his job, his self-employed business with 
blade and tool sharpening, in that he was less productive, 
and it took longer to do these things.  He denied any elbow 
brace use, any episodes of dislocation or recurrent 
subluxation, and any surgeries to his left elbow or other 
injuries.  He denied any fevers, chills, night sweats, or 
weight loss.  During a flare-up of pain, he has to work 
around certain jobs.  He has turned down jobs involving 
sharpening, due to his left elbow pain, because of particular 
tasks which required "free handling", which flared up his 
pain.  His daily activities were affected by the fact that he 
had limited ability to go golfing, and bowling, and had given 
up water skiing.  He felt that he also had both weakness and 
pain which limited his ability to do lifting for his job.  He 
also complained of some numbness in the left shoulder to the 
forearm region.

Upon examination, the veteran was noted to have manual muscle 
strength testing of 4+/5 to 5/5 throughout, except for 4/5 
left hand grip and elbow flexion strength.  Sensation testing 
in the upper extremities to light touch with a cotton wisp 
and to sharp sensation was intact throughout the left humeral 
and forearm regions.  His reflexes were somewhat brisk at 
first in the left upper extremity, but after relaxing, 
appeared to normalize toward 2+ range in the bilateral upper 
extremity, and 1+ in the knees and 2+ in the ankles.  There 
was no evidence of ankle clonus, Babinski sign, Hoffman sign, 
or pathological reflexes noted.  The left elbow was not 
currently swollen and was neither erythematous nor warm to 
the touch.  There was a 2.2 cm scar located over the 
olecranon which was nontender to palpation and was red in 
coloration compared to the surrounding skin.  There was also 
a 2.5cm lateral left elbow scar which was nontender and was 
depigmented and white colored compared to the surrounding 
skin.  The scars were superficial and easily movable with no 
adherent underlying tissue and there was no significant 
raised quality to the scars or significant underlying tissue 
loss with palpation.  Palpation about the left elbow revealed 
pain in the region just distal to the lateral epicondyle 
region where the muscle originated as well as medially to the 
medial epicondyle region.  There was significant pain with 
palpation and the veteran did seem to slightly jump when 
these were palpated.  Otherwise, there was no palpation about 
the scars or the olecranon region otherwise.

There was no significant atrophy noted about the left elbow 
on gross examination nor in the hand ulnar intrinsic muscles 
compared to the other side, except for slightly in the first 
dorsal interosseus muscle distribution.  Range of motion was 
performed in the left elbow for which passive left elbow 
flexion was 0-149 degrees with no pain.  After five 
repetitive motions, range of motion was 0-140 degrees with no 
pain.  Extension was 0 degrees throughout.  Passive forearm 
supination was 0-75 degrees with no pain.  After five 
repetitive motions, range of motion was 0-70 degrees with no 
pain noted.  Active left forearm pronation was 0-70 degrees 
with no pain noted.  After five repetitive motions, range of 
motion was 0-60 degrees with no pain noted.  The examiner 
diagnosed the veteran with chronic intermittent left elbow 
medial and lateral epicondylitis, status post left olecranon 
shrapnel/missile wound with residual scar and chronic 
intermittent residual pain.  The veteran was also diagnosed 
with mild left biceps and handgrip weakness, which the 
examiner opined could be on the basis of disuse or decreased 
use due to the pain noted intermittently throughout the left 
elbow.

The examiner indicated that in his opinion the functional 
impairment described by the veteran, which caused him pain 
and disuse weakness, was caused by intermittent lateral and 
medial epicondylitis as described above.  The examiner did 
not notice pain visibly manifest on movement of the elbow 
during range of motion testing, but did notice some pain 
reaction with palpation over the lateral and medial condyle 
regions, and the muscles just distal to these areas.  The 
examiner indicated that he did not grossly notice any 
significant atrophy or muscle spasms during this examination.  
He indicated that he felt that decreased use of the arm 
causing some mild amount of weakness in the left handgrip and 
biceps region was at least as likely as not caused by the 
chronic intermittent pain associated with the chronic ongoing 
medal and lateral epicondylitis.  The examiner indicated that 
he felt, taking into account the veteran's description of 
what happened in service, and in the absence of service 
medical records, that the veteran had intermittent pain in 
his elbow over the years since his accident in service.  The 
veteran now described worsening of the symptoms over the last 
three years, and another factor that the examiner indicated 
must be taken into account is that the veteran had performed 
jobs involving sharpening blades and tools, which do require 
repetitive motion.  The examiner indicated that in the 
absence of an elbow injury, this type of occupation could 
itself cause a medical and lateral epicondylitis condition to 
occur and be recurrent over a chronic period of time,  Since 
the veteran seemed to indicate to the examiner that he had 
had intermittent pain in the left elbow since the time of 
service, but really worsening over the last three years, the 
examiner indicated that it was conceivable that the veteran 
has had a lesser degree of medial and lateral epicondylitis 
since his injury in service, which can itself create enough 
trauma in the region to potentially flare-up a medial and/or 
lateral epicondylitis.  He conceivably could have had a lower 
degree of pain throughout the years depending on his 
occupation or activity and this can flare up with such tasks 
as golfing, bowling, and his trade as a tool and blade-
sharpening individual.  Thus, in the absence of service 
medical records, and assuming the veteran's account of what 
happened is correct, and that he has had a lower grade of 
lateral and medial epicondylitis over many years which has 
worsened over the last three years likely due to his activity 
level, occupation, and recreational activities, the examiner 
indicated that he felt that it was at least as likely as not 
that the veteran's left elbow pain and slight weakness as 
well as any limitation of motion noted above in the range of 
motion testing was related to service, and resulting in 
activity levels years after the service continuing to 
perpetuate a chronic pain syndrome as outlined with the 
diagnosis above.

The veteran was granted service connection for chronic left 
medial and lateral epicondylitis, mild left biceps, and hand 
grip weakness, status post missile wound, at a 20% 
evaluation, by a September 2004 rating decision.


The Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, the 
Board may proceed in making a determination.

The old criteria for Diagnostic Codes 7801 and 7802 dealt 
with scars resulting in  second and third degree burns, which 
is not at issue in the case.

Under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the new criteria for Diagnostic Code 7802, pertaining 
to scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The new criteria for Diagnostic Code 7804 provides that a 10 
percent rating will be assigned for scars, superficial, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part.

Additional notes pertaining to these regulations indicate 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part, and that a deep scar 
is one associated with underlying soft tissue damage.

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  Although efforts have 
been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), in response to VA requests, reported that the records 
are unavailable.  The Board realizes in cases such as these, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of this veteran's claim was 
undertaken with this duty in mind.

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for a scar of the left elbow.  In this regard, the 
Board notes that the veteran is currently receiving the 
maximum amount available for his scar under new Diagnostic 
Code 7802, old and new Diagnostic Code 7803, and old and new 
Diagnostic Code 7804. The Board further notes that no 
evidence has been presented to indicate that his scar is in 
an area exceeding 12 square inches, such that a higher rating 
would be warranted under Diagnostic Code 7801.  Further, the 
Board notes that on the veteran's most recent examination, 
dated June 2004, the veteran's scar was found to be well 
healed, superficial, and nontender, which would not even 
warrant a compensable evaluation under the new or old Codes.  
However, taking into account the veteran's previous reports 
of tenderness of the scar upon examination, the Board finds 
that the condition of the veteran's scar is sufficient to 
warrant a 10 percent evaluation, the evaluation the veteran 
is currently receiving.

Diagnostic Code 7805 does provide that scars may be rated on 
limitation of function of the affected part, however, the 
Board notes that, upon VA examination in February 2001, the 
examiner found no significant limitation of function due to  
the veteran's scar.  Likewise, the report of the veteran's 
June 2004 VA examination indicated that his scar of the left 
elbow was superficial and easily movable with no adherent 
underlying tissue, and no significant raised quality or 
significant underlying tissue loss.  In addition, the Board 
again notes that the veteran was granted service connection 
for chronic left medial and lateral epicondylitis, mild left 
biceps, and hand grip weakness, status post missile wound, at 
a 20% evaluation, by a September 2004 rating decision.  Thus 
it appears that, while the veteran does have significant 
residuals as a result of an injury he sustained in service, 
an injury which also caused his current service connected 
left elbow scar, these residuals, for which the veteran is 
currently being separately compensated as chronic left medial 
and lateral epicondylitis, are not related to the veteran's 
service connected scar, which is currently being evaluated at 
the maximum compensable level under the relevant Diagnostic 
Codes.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's scar on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2004).  There 
is absolutely no showing that this disorder has resulted in a 
marked interference with employment, and there is no 
indication that it has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

Thus the Board finds that the veteran is currently properly 
rated as 10 percent disabled for his scar of the left elbow.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to an increased evaluation for a scar of the left 
elbow, currently evaluated as 10 percent disabling, is 
denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



